Butler, District Judge.
The plaintiff sues for infringement of patent No. 411,646, covering “apparatus for refining oil.” The answer denies infringement and this is the only question presented and raised. A very few words will explain all we need say respecting it. Apparatus for-cleaning and refining oil, and other liquids, by the process employed, are old. This abundantly appears from the history of tho art as exhibited *76by the record. Some of such apparatus is strikingly similar to the plaintiff’s; in mode of operation and effect it is substantially identical. The plaintiff’s claims must therefore be construed strictly, and thus confined to the specific devices and combinations described. So construed does the defendant infringe .them? It must not be overlooked that the defendant has a patent, also, and consequently is entitled to a presumption that his patent is novel, and therefore does not infringe the plaintiff’s. The office, with the plaintiff’s claim before it, and fresh from their consideration, must be regarded as deciding that they did not cover the defendant’s apparatus. This decision is necessarily involved in granting the later patent. To overcome the presumption arising from it, the proofs should show with reasonable clearness, that the decision is wrong. On the other hand, it seems in the light of the proofs to be right. The defendant’s apparatus does not, we think, embrace the spijcial devices and combinations specified in the claims. Indeed it seems easier to distinguish the defendant’s apparatus from the complainant’s than to distinguish the latter from some of those that preceded it. The bill must therefore be dismissed and a decree may be prepared accordingly.